DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (US 2017/0207547 A1).
Regarding claim 1, Zhai teaches an antenna element arrangement configured for use with a plurality of phase shifters, the antenna element arrangement comprising: 
a first group of elements (Fig. 5, [0049] sub-arrays 506 placed in vertical direction) comprising a first plurality of elements aligned in a first direction (Fig. 5, 506, vertical), each element in the first plurality of elements arranged to accept, in a transmit mode ([0049] Each of the individual array elements 504 may be an antenna capable of radiating or detecting RF energy), a first electrical signal from a first phase shifter or to supply, in a receive mode, a first electrical signal to the first phase shifter (Fig. 5, [0050] each sub-array associated with a single phase shifter 514); and 
a second group of elements (Fig. 5, [0049] sub-arrays 506 placed in horizontal direction) comprising a second plurality of elements aligned in a second direction (Fig. 5, 506, vertical), each element in the second plurality of elements arranged to accept, in the transmit mode ([0049] Each of the individual array elements 504 may be an antenna capable of radiating or detecting RF energy), a second electrical signal from a second phase shifter or to supply, in the receive mode, a second electrical signal to the second phase shifter (Fig. 5, [0050] each sub-array associated with a single phase shifter 514); 
wherein the first and second directions are nonparallel (Fig. 5, [0053] vertical 506v vs. horizontal 506h).
Regarding claim 2, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the first direction is perpendicular to the second direction (Fig. 5, [0053] vertical 506v vs. horizontal 506h).
Regarding claim 3, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein in the transmit mode, each element in the first plurality of elements is arranged to transmit an electromagnetic signal with a first phase delay and each element in the second plurality of elements is arranged to transmit the electromagnetic signal with a second phase delay, wherein the second phase delay is different to the first phase delay (Fig. 5, different phase shifters 514, different phase centers 516 to produce a target radiation pattern, e.g. Figs. 6 and 7).
Regarding claim 4, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein in the receive mode, each element in the first plurality of elements is arranged to receive an electromagnetic signal with a first phase delay and each element in the second plurality of elements is arranged to receive the electromagnetic signal with a second phase delay, wherein the second phase delay is different to the first phase delay (Fig. 5, different phase shifters 514, different phase centers 516 to produce a target radiation pattern, e.g. Figs. 6 and 7). 
Regarding claim 5, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the first electrical signal has a first phase delay and the second electrical signal has a second phase delay different to the first phase delay (Fig. 5, different phase shifters 514, different phase centers 516 to produce a target radiation pattern, e.g. Figs. 6 and 7).
Regarding claim 6, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein each of the first and second groups of elements is a pair of elements (Fig. 5, [0050], individual array elements 504 are grouped together into a 506).
Regarding claim 7, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, comprising a first plurality of groups of elements aligned in the first direction (Fig. 5, [0053] vertical 506v).
Regarding claim 8, all the limitations of claim 7 are taught by Zhai.
Zhai further teaches the antenna element arrangement, comprising a second plurality of groups of elements aligned in the second direction (Fig. 5, [0053] horizontal 506h).
Regarding claim 9, all the limitations of claim 8 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the number of groups of elements in the first plurality of groups of elements is equal to the number of groups of elements in the second plurality of groups of elements ([0053] equal number of horizontally aligned sub-arrays and vertically aligned sub-arrays).
Regarding claim 10, all the limitations of claim 7 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the first plurality of groups of elements comprises the first group of elements and a third group of elements, wherein each element in the first group of elements is adjacent to an element of the third group of elements (Fig. 8, [0056] two vertical 8x1 sub-arrays 804).
Regarding claim 12, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the elements are arranged in an array (Fig. 5, 504, 506).
Regarding claim 13, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the array is a two- dimensional array (Fig. 5).
Regarding claim 14, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the first direction is parallel to an elevation direction of an antenna (Fig. 5, θ, φ on X,Y,Z space, [0044] azimuth and elevation plane).
Regarding claim 15, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the second direction is parallel to an azimuth direction of an antenna (Fig. 5, θ, φ on X,Y,Z space, [0044] azimuth and elevation plane).
Regarding claim 16, all the limitations of claim 1 are taught by Zhai.
Zhai further teaches the antenna element arrangement, further comprising a plurality of individual elements, wherein each individual element is arranged to transmit, in the transmit mode, an electromagnetic signal with a different phase delay to the electromagnetic signals transmitted by the groups of elements ([0049] Each of the individual array elements 504 may be an antenna capable of radiating or detecting RF energy).
Regarding claim 17, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 18 is rejected under the same rationale as claim 3 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 19 is rejected under the same rationale as claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2017/0207547 A1).
Regarding claim 11, all the limitations of claim 10 are taught by Zhai.
Zhai further teaches the antenna element arrangement, wherein the second plurality of groups of elements comprises the second group of elements and a fourth group of elements, wherein each element in the second group of elements is adjacent to an element of the fourth group of elements (Fig. 8, [0056] two 8x1 sub-arrays 804, Fig. 16, [0060] other tiling are possible, e.g. two horizontal 8x1 subarrays next to each other).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behdad (US 2019/0348768 A1) see Figure 3, two pairs of antenna elements are arranged in cross to each other.
Kuo (US Patent 9,800,396 B1) see Figures 7A and 7B, two groups of antenna elements are arranged in perpendicular to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844